DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. Per amendment dated 7/7/22, claims 23, 26-30, 33-42 are currently pending in the application.

Claim Objection
Claim 23 objected to because of the following informality:  
Amended claim 23 recites the following limitation:

    PNG
    media_image1.png
    264
    947
    media_image1.png
    Greyscale

Although a skilled artisan would recognize “a thiocarbonylthio residue” to be implicit to “a transfer agent of thiocarbonylthio type”, the claim language should be amended to provide for proper antecedent basis “the thiocarbonylthio residue” so as to avoid any ambiguity in the claim language.
Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 23, 26-30, 33-40, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (WO 2015/110642 A1, of record), in view of Zhang et al. (US 2018/0155463 A1).
At the outset, it is noted that the WIPO publication to Nguyen is relied upon for date purposes. US 2017/0008989 A1 is relied upon as its English equivalent in the body of this rejection. 
Regarding claim 23, Nguyen teaches a composition comprising a mixture of at least one copolymer A1 and at least one compound A2 comprising at least two boronic ester (Ab.).
Regarding compound A2, Nguyen teaches that A2 may be a compound of formula (III) (reads on compound of formula (III)), or a copolymer resulting from copolymerization of at least one monomer M3 of formula (IV) (reads on monomer M4 of general formula (IV)) with at least one monomer M4 of formula (V) (reads on M5 of general formula (V)) [0060-0076]. Additionally, the disclosed statistical copolymer may be prepared by copolymerization methods [0281], as also disclosed in the present invention [0181]. Thus, Nguyen teaches statistical copolymers A2 that encompass claimed random copolymer (A2).
Regarding the copolymer A1, Nguyen teaches copolymer A1 as resulting from copolymerization of at least one monomer M1 of formula (I) (reads on M1 of general formula (I)), with at least one second monomer M2 of following general formula (II):

    PNG
    media_image2.png
    383
    537
    media_image2.png
    Greyscale


Disclosed general formula (II) encompasses (meth)acrylates, (meth)acrylamide, vinyl ethers etc. (read on second monomer of general formula (II)), as well as styrene (i.e. in the disclosed formula (II), R2=H and R3=C6 aryl) [0028-0048]. The reference further teaches that the polydiol statistical copolymer A1 is formed from monomer M1 of formula (I) and at least one monomer M2 of formula (II) by polymerization methods, including by radical polymerization controlled by Reversible Addition Fragmentation Chain Transfer (RAFT) in the presence of a chain transfer agent comprising thiocarbonylthio group [0187-0207, 0350], which disclosed method overlaps in scope with a method disclosed in the present specification at [0111-0117, 0311, 0319]. 
Regarding the molar % of monomers in copolymer A1, Nguyen teaches monomer M1 of formula (I) as ranging from 1 mol% to 30 mol% [0057]. Regarding the contents of copolymer A1 and compound A2 in the blended composition as ranging from 0.1 to 99.5% by weight of the composition, that preferentially, the mass ratio of statistical copolymer A1 to compound A(2) (A1/A2) ranges from 0.005 to 200, preferably from 0.05 to 20, and yet more preferably from 0.1 to 10 [0311].
Nguyen is silent with regard to a composition comprising (1) a copolymer A1 resulting from the copolymerization of 1 mol% to 30 mol% monomer M1, 0.1 mol% to 92 mol% of at least one second monomer M2 of general formula (II), and 5 mol% to 35 mol% of a styrene, in one single embodiment as in the claimed invention, (2) wherein the copolymer A1 is obtained by a process as recited in claim 23.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
With regard to (1), Nguyen teaches copolymer A1 formed from 1 mol% to 30 mol% of at least one monomer M1 (reads on M1 of general formula (I)) with at least one monomer M2 of general formula (II). Additionally, disclosed general formula (II) for monomer M2 encompasses monomers that fall within the scope of second monomer of general formula (II), as well as styrene. Given the teaching on copolymer A1 formed from 1 mol% to 30 mol% of at least one monomer M1, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to form a random copolymer A1 from 1 mol% to 30 mol% of monomer M1, with 70 mol% to 99 mol% of at least one monomer M2 of general formula (II), including a combination of monomers M2 within the scope of general formula (II), such as a combination of styrene, and (meth)acrylate or (eth)acrylate monomers as in the claimed invention, because Nguyen teaches that monomers styrene, (meth)acrylates and (eth)acrylates are equivalent for use as M2. Furthermore, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 mole ratio two monomers M2 (i.e. one of which is styrene, each at 35 mole%), or a combination of three monomers M2 in a mole ratio of 1:1:1 (i.e. one of which is styrene, each at 23.3 mol%), based on their equivalence, with a reasonable expectation of success.
With regard to (2), Nguyen teaches preparing copolymer A1 by radical polymerization controlled by Reversible Addition Fragmentation Chain Transfer (RAFT) in the presence of a chain transfer agent comprising thiocarbonylthio group [0187-0207, 0350]. Although Nguyen is silent with regard to the step of removing the thiocarbonylthio group, the secondary reference to Zhang teaches a treatment process for removing the thiocarbonylthio group from the RAFT polymers without sacrificing the versatile complex architectures of polymer, so as to provide for RAFT polymers having higher optical clarity and less odor than conventionally prepared RAFT polymers (Ab., [0001-0010]). Given the teaching in Zhang on advantages of removing the thiocarbonylthio group from the RAFT polymers, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare Nguyen’s copolymer A1 by controlled polymerization using RAFT chain transfer agent of thiocarbylthio type of overlapping scope and removing the thiocarbylthio residue from the copolymer A1 by Zhang’s process and thereby arrive at the claimed invention.
With regard to claims 26 and 27, Nguyen’s monomer M2 of general formula (II) encompasses claimed styrene and (meth)acrylate/(eth)acrylate monomers of formula (II-B), i.e. R3 may be -C(O)-OR3’, and R3’ may be C1-C30 alkyl group in the disclosed general formula (II-B) [0045-0048]. Given that the monomer M2 of general formula (II) encompasses a plurality of monomers, given that Nguyen prescribes “at least one M2 monomer”, and given that disclosed preferred embodiments of copolymer A1 are based a plurality of M2 monomers [0172-0186], it would have been within the level of ordinary skill in the art to prepare Nguyen’s copolymer A1 from monomer M1 and a plurality of monomers M2 within the scope of general formula (II), including a combination of claimed monomers based on their suitability as M2 monomers.
With regard to claim 28, Nguyen teaches an average length of the side chain in copolymer A1 as ranging from 8 to 20 carbon atoms [0220].
With regard to claim 29, Nguyen teaches copolymer Al comprising 1 to 30 mole %
M1 [0057].
With regard to claim 30, Nguyen teaches a degree of polymerization of copolymer
Al as ranging from 100 to 2000, and a polydispersity index ranging from 1.05 to 3.75 [0222-0223].
With regard to claim 33, Nguyen teaches boronic ester copolymer A2 formed from monomers of general formulae (IV) and (V), which encompass the specific claimed species of formula (IV), (V) and (X) [0281-0293]. 
With regard to claim 34, Nguyen teaches a sequence of chain formed in copolymer A2 from R10, M, (R8)u and X as having 8 to 38 carbon atoms [0295].
With regard to claim 35, Nguyen teaches an average length of side chain in copolymer A2 of greater than 8, preferably 11-16 [0295].
With regard to claims 36 and 37, Nguyen teaches a monomer content of formula (IV) in copolymer A2 as ranging from 0.25 to 20 mol% [0296], a degree of polymerization in copolymer A2 as ranging from 50 to 1500, and a polydispersity of from 1.04 to 3.54 [0297].
With regard to claims 38-40, Nguyen teaches a content of copolymer A1 as ranging
from 0.5 to 99.5% by wt. of the composition, a content of copolymer (A2) as ranging from 0.5 to 99.5% by wt. of the composition, the mass ratio of statistical copolymer A1 to compound A(2) (A1/A2) ranges from 0.005 to 200, preferably from 0.05 to 20 and yet more preferably from 0.1 to 10 [0311].
With regard to claim 42, Nguyen teaches lubricating compositions comprising the disclosed copolymer compositions and a base oil ([0337], Examples).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (WO
2015/110642, of record), in view of Zhang et al. (US 2018/0155463 A1) and Nicolay et al. (WO 2016/113229 Al, ‘229) (of record).
The discussions with regard to Nguyen and Zhang from preceding paragraphs are incorporated herein by reference. 
It is noted that ‘229 reference is relied upon for date purposes, while US 10,508,250 B2 is treated as its English equivalent in referred to in the rejection below.
The combination of Nguyen and Zhang is silent with regard to a composition comprising an exogenous diol as in the claimed invention.
The secondary reference to Nicolay teaches lubricant compositions comprising at least one random polydiol copolymer A1, and at least one random copolymer A2 comprising at least two boronic ester functions, and at least one compound selected from the 1,2-diols or the 1,3-diols, i.e. an exogenous diol, for modulating the viscosity of the lubricant composition (col. 7, lines 49-58). Given the teaching in Nicolay, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to further include Nicolay’s 1,2-diols or 1,3-diols in Nguyen’s lubricant compositions, as modified by Zhang, for modulating their viscosities.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 23, 26-30, 33-40, 42 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Pat. No. 11/319,503 B2 (reference patent), alone, or in view of Zhang et al. (US 2018/0155463 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because patent claim 1 is directed to a composition which includes a polydiol random copolymer A1 comprising at least one claimed monomer M1 and at least one monomer M2, and a compound A2, having mass ratio (A1/A2) within the range as recited in instant claim 23. Patent claim 11 limits the compound A2 of claim 1 to a species as recited in instant claim 23. Patent claim 5 further limits the copolymer A1 of patent claim 1 to a copolymer of at least one monomer M1 (reads on claimed monomer M1), with at least one monomer M2 (reads on claimed monomer M2), and at least one monomer M3, wherein the general formula (X) recited for monomer M3 encompasses styrene (i.e. in (X), Z1=Z2=Z3=H), and thus meets the claimed monomer limitations for forming presently claimed copolymer A1. 
Reference patent claims fail to recite a composition comprising (1) a copolymer A1 resulting from monomers M1, M2 and styrene in amounts that fall within the claimed ranges (as presently recited claim 23, 29), and (2) copolymer A1 obtained by a process as recited in claim 23.
Regarding (1), patent claims are open ended and encompass copolymers A1 formed from any amount of monomer M1, styrene and monomer M2, including those of the claimed invention. Moreover, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970). According to the patent disclosure, the polydiol random copolymer A1 has a molar percentage of monomer M1 of formula (I) in said copolymer ranging from 1% to 30%, preferably from 5% to 25%, a molar percentage of monomer(s) M2 of formula (II-B) in said copolymer ranging from 0.1% to 95%, preferably from 5% to 80%, and a molar percentage of monomer M3 of formula (X), advantageously of styrene, in said copolymer ranging from 3% to 40%, more preferably ranging from 5% to 35% (col. 22, lines 11-30).
With regard to (2), the patent disclosure teaches polymerization with RAFT chain transfer agents comprising thiocarbonylthio group, and removing RAFT chain end by aminolysis followed by Michael addition (col. 20, line 34-col. 1, line 20, col. 49, Experimental Section, Scheme 11, Synthesis 1.1.2). In the alternative, the discussion with regard to Zhang from paragraph 13 above is incorporated herein reference.
It would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare a composition of reference patent claims comprising a copolymer A1 and compound A2, wherein said copolymer A1 is formed from monomers in amounts that fall within the claimed ranges by a process as in the claimed invention (obviates claims 23 and 29). As stated in paragraph 11 above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
With regard to claims 26 and 27, patents claims 7 and 8 meet the claimed limitations.
With regard to claims 28, 35, 36, 38 and 39, patent disclosure teaches an average side chain length in copolymer A1 of 8 to 20 carbon atoms (col. 20-21, bridging paragraph), a compound A2 having a chain of claimed mean length (col. 30, lines 55-59), comprising monomer of formula (IV) within the claimed range (col. 31, lines 5-7), and a composition comprising copolymer A1, compound A2 within the claimed range (col. 10, lines 12-18).
With regard to claim 30, patent claim 10 meets the claimed limitation.
With regard to claims 33 and 34, patent claims 13 and 14, respectively, meet the claimed limitations.
With regard to claim 37, patent claim 16 meets the claimed limitations.
With regard to claim 40, patent claim 17 meets the claimed limitation.
With regard to claim 42, patent claim 18 meets the claimed limitaion.

Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Pat. No. 11/319,503 B2 (reference patent), alone, or in view of Zhang et al. (US 2018/0155463 A1), and further in view of Nicolay et al. (WO 2016/113229 Al, ‘229).
The discussion with regard to rejection of instant claim 23 from paragraphs 30-34 above, and the discussion with regard to Nicolay from paragraph 28 above, are incorporated herein by reference. 
Although the reference patent claims are silent with regard to compositions comprising a compound A4 as in the claimed invention, given the teaching in Nicolay on advantages of including diol compounds, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include Nicolay’s 1,2-diols or 1,3-diols in compositions of reference patent claims for modulating their viscosities.

Response to Arguments
In view of the amendment dated 7/7/22, all rejections as set forth in the office action dated 4/14/22 are withdrawn, and new grounds of rejections are presented herein above. Applicant’s arguments have been duly considered, arguments applicable to rejections set forth above are addressed herein below.
Applicant’s Arguments:
The experimental part of the present application highlights the technical effect obtained by using polydiol copolymers Al comprising the claimed monomers M1, M2 and M3 (styrene) which are prepared by RAFT polymerization with removal of the RAFT chain end compared to their equivalents obtained by RAFT polymerization but without removal of the chain end (comparative Composition F). See section 1.1.2 (entitled: Synthesis of methacrylate copolymers bearing diol functions with removal of the RAFT chain end) and
section 1.1.3 (entitled: Synthesis of methacrylate copolymers bearing diol functions without RAFT chain removal) of the experimental section of the instant application.
…
For at least these reasons, the applied references do not teach, suggest, or establish any reason or rationale to provide the claimed combination of features, much less reliably predict that the beneficial effects and unexpectedly superior results (previously described and set forth in the specification) would have been achieved by the claimed features. Accordingly, for at least these reasons, the claims (as amended) would not have been
rendered obvious the applied references.

Examiner’s Response:
	While Inv. compositions E and G, in comparison to Comp. F, may provide for beneficial effects, these effects are limited to specific compositions E and G, which are not reasonably commensurate in scope with the claim language, i.e. with composition within the scope of claim 23.
Applicant’s Arguments:
By following this reasoning, the Patent Office has used hindsight to try to reconstruct the claimed invention from the prior art (i.e., Nguyen) and has relied on common sense to supply a missing limitation which is the heart of the claimed invention. Applicant reminds the Patent Office that the determination of obviousness cannot be based on the hindsight combination of elements selectively culled from the prior art to fit the parameters, i.e., specific choice of monomers and ranges, of the claimed invention.
….
Thus, for at least these reasons, there are evidentiary gaps in the rejections of the
claims that are fatal to a prima facie case of obviousness. That is once (1) the claim
language, (2) the information and evidence in the instant specification, and (3) the disclosure
of the applied references, are properly interpreted and considered, there would not have been
any proper reason for one skilled in the art to arrive at the claimed combination of features.
Therefore, it is respectfully submitted that the rejected claims are patentable over the
applied references. Accordingly, reconsideration and withdrawal of the rejection are
respectfully requested.

	Examiner’s Response:
In the rejections of record and as set forth above, Examiner is relying upon Nguyen’s generic teaching that copolymer A1 may result from copolymerization of (1) 1 mol% to 30 mol% of at least one first monomer M1 [0028-0044, 0057], with (2) at least one second monomer M2 having the following general formula 0045-0049]: 

    PNG
    media_image3.png
    259
    581
    media_image3.png
    Greyscale

Thus, a skilled artisan would have found it obvious to form a copolymer A1 from a monomer M1 in an amount of 1 to 30 mol%, with 70 to 99 mol% of at least one monomer M2. Moreover, the disclosed general formula (II) for monomer M2 above encompasses styrene (i.e. R2=H, R3=C6 aryl), as well as non-aryl monomers which read on claimed monomer M2 and Nguyen teaches preferred embodiments wherein copolymers A1 are based on a plurality of M2 monomers. Additionally, given the teaching on “at least one monomer M2” and the teaching on or more of styrene and other monomers that fall within the scope of claimed M2, a skilled artisan would have found it obvious to prepare copolymers A1 form monomer M1 and combination of monomers M2 in an amount of 70 to 99 mol%, such as a combination of styrene with one or more of non-aryl monomers as in the claimed invention, absent evidence of unexpected results that are reasonably commensurate in scope with the claimed language. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Furthermore, Nguyen’s teaching in [0021], of mole % of monomers M2 (II-A) and M2 (II-B) (i.e. including two alkyl methacrylate monomers as M2), is directed to a copolymer A1 of a preferred embodiment. Likewise, Example 4 of Nguyen at [0466-0474] which is drawn to a copolymer of 10 mol% diol units (i.e. monomer M1) and 89 mole% styrene units (i.e. monomer M2), is also a preferred embodiment. It is well established that a reference is available for all it teaches including nonpreferred embodiments as, for instance, is discussed in M.P.E.P. § 2123. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).
With regard to arguments concerning hindsight to try to reconstruct the claimed invention from the prior art, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this regard, the rejections only rely upon the teachings in Nguyen reference.
	Applicant’s Arguments:
Alternatively, to the extent the above amendments do not overcome the provisionally rejection, because the copending application has not issued, filing a terminal disclaimer to overcome the obviousness-type double patenting rejections is premature. Accordingly, Applicant respectfully request that the provisional double patenting rejection be held in abeyance.

Examiner’s Response:

	Examiner maintains that claims of the instant invention are obviated by claims of US Pat. No. 11,319,503 B2, for reasons stated in the rejection above. The rejections will be maintained until such time that Applicants address the obviousness-type double patenting rejection and the arguments are either persuasive or a terminal disclaimer is filed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762